In re: Mrs. Janice Marie Daigle, Individually and as Natural Tutrix of Her Minor Child, Chadwick Edward Daigle, Jr., applying for writs of certiorari or review. 244 So.2d 912.
Writ refused. Applicant’s right to raise the constitutional issue in the 18th Judicial District Court is reserved.
BARHAM, J.,
is of the opinion the writ should be refused without reservation of the right to reraise the issue in the 18th Judicial District Court since the issue was presented to the 19th Judicial District Court on motion for new trial and denied. The issue has been decided below and is before us for consideration.